Citation Nr: 0925165	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder as due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  In May 2007, the Board denied 
entitlement to service connection for a skin disorder as due 
to herbicide exposure.  The Veteran subsequently appealed to 
the Court of Appeals for Veterans Claims (Court).  In a May 
2008 Joint Motion for Remand, the parties (the Secretary of 
VA and the Veteran) determined that a remand was warranted.  
By a June 2008 Order of the Court, the Court granted the 
Joint Motion for Remand, vacated the May 2007 Board decision, 
and remanded the matter for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for a skin disorder which he contends is the result of 
exposure to herbicides, including Agent Orange, during his 
service in Vietnam.  His service treatment records are silent 
for any skin problems.  However, he reported at a July 2001 
Agent Orange Registry Examination that he had had skin 
lesions on his face since June 1966.  Subsequently, an August 
2001 dermatology consult diagnosed the Veteran with 
"clusters of open black comedones located on zygoma with 
hypertrichosis that may be related to chloracne."  

In April 2002, the Veteran was examined in conjunction with 
the claim presently on appeal.  The Board has reviewed the 
examination report associated with this examination and for 
the following reasons concludes that a remand is necessary to 
afford the Veteran a new examination.  

The Court has held that once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In Barr, the Court found that 
a VA examination provided in conjunction with a claim for 
service connection for varicose veins was inadequate because 
the VA examiner failed to review prior medical records and 
did not provide an opinion as to whether the veteran's 
varicose veins were related to service.  Id.  The Court also 
noted that the VA examiner did not indicate whether he 
considered the veteran's lay assertions of continued 
symptomatology.  Id.  

Similar to Barr, the April 2002 VA examination report 
reflects that the claims file was not made available for 
review by the VA examiner; thus, no medical records, 
including the Veteran's service treatment records and the 
Agent Orange Registry Examination, were reviewed.  
Furthermore, although the examiner diagnosed the Veteran with 
a "skin rash below both eyes" no etiological opinion was 
provided.  Under these circumstances, the April 2002 VA 
examination is considered inadequate and the Veteran should 
be provided a new examination.  See id. 

In providing an opinion, the VA examiner should be informed 
that the Veteran's service separation document reflects that 
his last duty assignment was with the 864th Engineer 
Battalion in the Republic of Vietnam.  Absent any affirmative 
evidence indicating that he was not exposed to an herbicide 
agent, the Veteran is therefore presumed to have been exposed 
to an herbicide agent, including Agent Orange, during 
service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any skin 
disorder of the face.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, interviewing and 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any current 
skin disorder of the face, providing 
diagnoses for all identified skin 
disorder(s).  The examiner should then 
provide an opinion as to whether any 
current skin disorder, including clusters 
of open black comedones located on zygoma 
with hypertrichosis, is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the Veteran's active service, to include 
exposure to herbicides (Agent Orange) 
while serving in the Republic of Vietnam.  
A detailed rationale should be provided 
for all opinions, and should reflect that 
the Veteran's lay assertions regarding 
continuity of symptomatology were 
considered.  If it cannot be determined 
whether the Veteran currently has a skin 
disorder that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




